I115th CONGRESS1st SessionH. R. 853IN THE HOUSE OF REPRESENTATIVESFebruary 3, 2017Mrs. Black introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo prohibit Federal funding to entities that do not certify the entities will not perform, or provide any funding to any other entity that performs, an abortion. 
1.Short titleThis Act may be cited as the Protecting Life and Taxpayers Act of 2017. 2.Prohibition on abortion (a)ProhibitionNo Federal funds may be provided (directly or indirectly, including through contract or subcontract) to an entity unless the entity certifies that, during the period for which such funds are provided, the entity will not perform, and will not provide any funds to any other entity that performs, an abortion.
(b)ExceptionSubsection (a) does not apply with respect to an abortion where— (1)the pregnancy is the result of rape or incest; or
(2)a physician certifies that the woman suffers from a physical disorder, physical injury, or physical illness that would place the woman in danger of death unless an abortion is performed, including a life-threatening physical condition caused by or arising from the pregnancy itself. (c)HospitalsSubsection (a) does not apply with respect to a hospital, so long as such hospital does not, during the period for which funds described in subsection (a) are provided to such hospital, provide funds to any non-hospital entity that performs an abortion (other than an abortion described in subsection (b)).
(d)DefinitionsIn this section: (1)The term entity means the entire legal entity, including any entity that controls, is controlled by, or is under common control with such entity.
(2)The term hospital has the meaning given to such term in section 1861(e) of the Social Security Act (42 U.S.C. 1395x(e)). 